Citation Nr: 1747817	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-32 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Hood, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1951 to March 1956 and from April 1956 to November 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) in August 2011, which denied an increased rating for a right ankle disability; in August 2015, which denied TDIU; and in November 2015, which assigned a 50 percent disability rating to the October 2015 Board grant of service connection for PTSD.  Although there was some indication that the Veteran desired a hearing on some (or all) of the issues, the Veteran's attorney confirmed in April 2017 correspondence that any prior hearing request was withdrawn.   

In an October 2015 Board decision, a Veterans Law Judge (VLJ) other than the undersigned remanded the claim of an increased rating for a right ankle disability.  (Additional matters were also remanded, but were later withdrawn; thus, they are no longer before the Board.)  The case is now before the undersigned.

Following issuance of the last supplemental statement of the case (SSOC), additional evidence (including VA treatment records) was added to the Veteran's record.  In September 2017 correspondence, he submitted a waiver of RO initial consideration for this additional evidence.

The October 2015 Board remand referred to the Agency of Original Jurisdiction (AOJ) the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a skin disability and for non-Hodgkin's lymphoma.  As there is no indication that the AOJ has acted on the referral, the issues are again referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2016).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for a right ankle disability, and entitlement to TDIU, are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Throughout, the Veteran's PTSD symptoms have been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Inasmuch as the November 2015 rating decision on appeal implemented the Board's grant of service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2016 SOC properly provided notice on the "downstream" issue of entitlement to increased ratings, and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA treatment records have been obtained.  The RO arranged for VA psychiatric examination in January 2014 for the Veteran's claim of service connection for PTSD.  The record also contains several disability benefits questionnaires (DBQs) by the Veteran's treating psychologist.  To date, neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.  § 1155; 38 C.F.R. Part 4. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a rating in excess of 50 percent.  PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment (as opposed to occupational impairment), but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD throughout the appeal has been manifested by occupational and social impairment with deficiencies in most areas, and symptoms that more nearly approximate the 70 percent rating under Code 9411.

In an April 2014 statement, the Veteran's wife stated that the Veteran suffers from nightmares, has difficulty sleeping at night, is extremely moody at times, and has repeated flashbacks of his experience in Korea.

During October 2013 VA treatment, the Veteran had sufficient decision-making capacity.  During the session, his appearance and eye contact were within normal limits and his speech had normal rate and rhythm.  He was cooperative but guarded, anxious, and dysphoric.  His thought processes were logical and coherent; he expressed feelings of helplessness, guilt, loss, and pessimism.  His perception was within normal limits and he was oriented times four. His memory was intact, as was his concentration.  He was able to understand and verbalize possible solutions to problems.  His strengths consisted of his ability to express himself verbally, good work record/education, awareness of having a problem, and motivation for treatment.  The Veteran reported still suffering from depressed mood, nightmares, difficulty sleeping, and anhedonia.

In an October 2013 PTSD DBQ, the Veteran reported severe stressors related to financial, occupational, social, and recreational environments.  He reported difficulty with any type of occupational functions.  His physician determined that he had occupational and social impairment with deficiencies in most areas, with symptoms including depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals, impaired impulse control, and intermittent inability to perform activities of daily living.  She noted that his PTSD is becoming more serious and that he was being seen on a weekly basis in group sessions and bi-weekly for individual therapy sessions.

On January 2014 VA PTSD examination, the Veteran reported being married to his second wife for 49 years.  He has two children from his first marriage and one from his second.  All of his children, grandchildren, and great-grandchildren live nearby.  He also reported having a friend, a Vietnam veteran, whom he converses with every now and then.  He arrived on time for his appointment and was dressed casually but appropriately; his grooming was good.  He was oriented to person, place, time, and situation.  His affect was full range and mood was irritable.  His speech was of normal rate, tone, and volume.  His thought processes were logical and goal-directed.  There was no evidence of psychosis or delusional beliefs.  He denied homicidal or suicidal ideation.  His attention, abstraction ability, and memory were within normal limits.  His insight and judgment were fair to good.

The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD based on a structured interview.  He diagnosed depressive disorder with insufficient symptoms instead of PTSD.  He further opined that the Veteran experiences occupational and social impairment due to mild or transient symptoms.

During January 2014 VA treatment, the Veteran complained of his experience at another VA community based outpatient clinic; his mood was still agitated by his experience.  He was also dealing with the death of his sister-in-law.  He reported continuing to avoid crowds and still getting flustered easily.  He continued having trouble sleeping.  He reported being able to work for only four hours per day due to his neuropathy.  The psychiatrist noted that he was unable to deal with his PTSD symptoms during his session.

In a June 2014 PTSD DBQ, his psychologist noted severe problems with the Veteran's primary support group and his social environment, including additional occupational and economic problems.  His GAF was 50. His physician determined that he had occupational and social impairment with deficiencies in most areas, with symptoms including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances, and suicidal ideation.

An August 2014 VA treatment record noted that the Veteran had sufficient decision-making capacity.  During the session, his appearance was within normal limits, but he had unkempt and poor hygiene.  He was cooperative and restless, and his mood was anxious and irritable.  His thought processes were logical and coherent.  He expressed feelings of helplessness, pessimism, and loss of control.  His memory was intact and he was oriented times four.  He had good insight and judgment.  He denied homicidal or suicidal ideation, but reported an increase in nightmares on a nightly basis.

During a May 2015 PTSD DBQ, the Veteran endorsed the following symptoms due to his PTSD: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and persistent delusions or hallucinations.  The Veteran's treating psychologist found that he had occupational and social impairment with deficiencies in most areas.  She noted that he has more frequent panic attacks which cause him to stay home more often than he would like; his depressive symptoms also significantly impair his motivation.

The Veteran received additional VA psychological treatment from November 2014 to January 2017 (reflecting the relevant appeal period).  Generally speaking, on physical examination, he appeared well-groomed and well-nourished, with eye contact within normal limits and speech at normal rate and rhythm.  His attitude and behavior were generally cooperative and calm and his mood was usually anxious and dysphoric.  His thought processes were logical and coherent and his thought content related to loss.  He was oriented times four and his concentration was intact to conversation.  He was able to understand his treatment plan and make informed decisions.  His strengths were his ability to express himself verbally, a good sense of humor with a good support system, work record/education, awareness of having problems, and motivation for treatment.  He denied suicidal or homicidal ideation.

During July 2015 VA treatment, the Veteran reported that he was able to continue to drive without difficulty except when panic attacks occur and he has to stop in the middle of the road.  He reported this happened quite a bit while he was bringing his daughter to the hospital for substance abuse treatment.

During December 2015 VA treatment, the Veteran was well-groomed and well-nourished; his eye contact was within normal limits and he had normal rate and rhythm of speech.  He was cooperative and calm, and his mood was anxious and dysphoric.  He was oriented times four and his concentration was intact times four.  He was able to understand problems and verbalize possible solutions for such. He was a low risk for suicide and homicide.  The Veteran reported that he was exercising and able to get out of the house more, but that he still struggled with symptoms of panic and PTSD.  He also endorsed reduced frequency of nightmares and continued chronic pain.  He reported increased anxiety when he went outside of his neighborhood, but less anxiety when he is within the neighborhood.  Socratic questioning revealed that the Veteran tended to catastrophize and think something bad would happen.

In February 2016, the Veteran stated that he is not staying in bed as much as before and that his appetite had significantly improved.  He also reported being able to enjoy more activities with his wife; he went shopping with her recently and enjoyed the time they spent together.

A month later, however, during March 2016 VA treatment, the Veteran discussed not enjoying his recent birthday celebration because he felt very anxious while out in a crowd of people.  He also discussed planning his funeral and said he felt more comfortable knowing that had been arranged, so as to not burden his family.  He denied suicidal ideation. 

During April, May, June, and July 2016 VA treatment, the Veteran appeared well groomed and well nourished; his eye contact was within normal limits and his speech had normal rate and rhythm.  He was cooperative and calm and his mood was "ok."  His range was restricted and he got a bit argumentative and insistent on the treatment and then cried talking about how much his pain bothered him.  His thought process was logical, coherent, and goal directed.  He denied suicidal or homicidal ideation and his perceptions were within normal limit.  He was oriented times four and his concentration was intact to conversation.  He was able to verbalize possible solutions to problems but he lacked understanding of problems.

Specifically during June 2016 VA treatment, the Veteran reported feeling depressed due to age-related decline; he was aware of his inability to do things he used to be able to do.  He reported less interest in shaving, which used to be a priority for him.  He stated that he really tries to stay out of bed.  He and his psychologist discussed ways to remain active and acceptance of changes in physical ability.

During August, October, November, and December 2016 VA treatment, the Veteran appeared well groomed and well nourished; his eye contact was within normal limit and his speech had normal rate and rhythm.  He was cooperative and calm, although he was anxious and dysphoric.  His thought processes were logical, coherent, and goal directed, but he showed loss of control with thought content.  He was oriented times four and his concentration was intact to conversation and he was able to remember medication names and dosing schedules (or if unable to remember medication names, he could remember dosing schedules).  He was also able to verbalize possible solutions to problems and make informed decisions.  He denied suicidal or homicidal ideation. The psychologist noted that the Veteran could express himself verbally, and that he had good premorbid functioning, good sense of humor, good support system, good work record and education, good awareness of having a problem, and was motivated for treatment.  

Specifically during August 2016 VA treatment, the Veteran reported having three panic attacks, which he thought were triggered by his dreams.  He was frustrated he could not identify a trigger for the dreams.  His psychologist suggested that one trigger could be the "shoot 'em up" shows he watched on TV.

During October 2016 VA treatment, the Veteran vehemently denied suicidal ideation and reported that he was simply frustrated with the VA claims process.  It was noted specifically during November 2016 VA treatment, however, that he started feeling suicidal over the weekend, but did not have plans, means, or intent and that his protective factor was his family.  He stated that he was not suicidal and that was the first time in his life he had ever felt that way.  The psychologist questioned whether the Veteran could have taken too much medication.  The Veteran reported tremors, which may be associated with his anxiety.  The psychologist discussed ways to manage his anxiety when the Veteran stated that he wanted to get out of the house more.  

A review of the evidence shows that for the entire appeal period, a 70 percent rating for PTSD is warranted.  The Board finds probative that the Veteran's own treating psychologist submitted a number of DBQs reflecting her opinion that the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas.  The Board also finds significant that the Veteran has admitted to suicidal ideation on at least two occasions.  He has nearly consistently reported significant sleep impairments and his symptoms have included depressed mood, anxiety, suspiciousness, near-continuous panic or depression, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals, impaired impulse control, intermittent inability to perform activities of daily living, and feelings of helplessness, guilt, loss, and pessimism.  And while the Veteran at one time stated that he had one friend with whom he converses occasionally, the Veteran never discussed actual interactions with his friend, or anyone else for that matter, besides his wife and daughter. 

An even higher rating of 100 percent is not warranted, however, because the evidence does not reflect that the Veteran has any PTSD symptoms that demonstrate total occupational and social impairment.  The criteria for a 100 percent rating contemplates a tremendous level of disability that renders one virtually non-functional, or persistently a danger to themselves or others, and the Veteran, though seriously impaired, to be sure, is fortunately not shown to be so totally disabled.  At most, the evidence suggests deficiencies in most areas, consistent with a 70 percent schedular rating.

Therefore, resolving any reasonable doubt in his favor, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, with symptoms that more nearly approximate the 70 percent rating under Code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.


ORDER

A rating of 70 percent, but not higher, for PTSD is granted.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Increased Rating for Right Ankle 

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the November 2010 VA joints examination does not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  

The Board notes that the prior remand instructed the RO to arrange for a VA ankle examination.  The Veteran's attorney indicated earlier in the proceeding that the Veteran would not attend VA examinations concerning other disabilities, but did not specifically state the Veteran was unwilling to attend a VA ankle examination.  The Board also notes that the Veteran was scheduled for a VA ankle examination in September 2016 in connection with this claim.  It is unclear from the record whether the Veteran was notified of this appointment.  Regardless, the Board notes that medical evidence to date may not allow for a higher rating and that a current VA examination, particularly one that comports with Correia, may provide additional information that would aid in the adjudication of this claim.  Accordingly, a new VA ankle examination is necessary.
           
TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities, to include his service-connected ankle disability.   The Board finds that additional development should be made concerning the Veteran's TDIU claim, including obtaining a vocational assessment if possible.

The Board notes that, during November 2012 VA treatment, the Veteran stated that he was not able to work as much as he used to and began working part time at a grocery store because of problems with his neck and his feet.  The Board takes this to mean possible problems with his ankle.  Because the issue of entitlement to a higher rating for his ankle disability is being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with this claim.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for his right ankle disability and to provide authorizations for VA to obtain THE COMPLETE records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for his right ankle disability (i.e., update to the present records of his VA treatment for a right ankle disability).

3.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right ankle disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should comment on the effect the right ankle disability has on the Veteran's daily living activities.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  (If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.)

4.  After completion of the foregoing, the AOJ should obtain a VA medical opinion (with examination only if deemed necessary) by a vocational specialist if possible (if not possible, then by an appropriate medical provider). Based on review of the entire record, the opinion provider should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education and occupational experience, but not the effects of age and any non-service-connected disabilities.  The provider should opine whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began. The provider should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

5.  Following any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims based on the entirety of the evidence.  If any remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals





